DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended the claim to recite the ferromagnetic powder having a “rare earth atom surface layer portion uneven distribution such that the ratio of rare earth atom surface layer portion content/rare earth atom bulk content is greater than 1.0 and an aluminum atom surface layer portion uneven distribution such that the ratio of aluminum tom surface layer portion content/aluminum atom bulk content is greater than 1.0”.  Applicant stated that these ratios represents having rare earth atoms and aluminum atoms must be contained in the surface layer portion as well as in the portion other than the surface layer portion.  However, the examiner is unclear how that ratio is specifically defined as the RE and Al must be present throughout the ferromagnetic powder in order to have a ratio as claimed to be more than 1.0.  This is because when the surface layer portion only contains RE and Al and/or have a higher concentration of RE and Al on the surface layer portion than the core area of the ferromagnetic powder.  In order to obtain a ratio of greater than 1, the bulk content (denominator) must be less than the surface layer content.  Clarification is needed how a ratio of greater than 1 is represented as a particle structure having a higher concentration of RE and Al on the surface layer than on the inside as well as having RE and Al present throughout the remaining particle.    Because with this ferromagnetic particle structure, this particle representation has an overall content of RE and Al, which is a bulk content, to be more than that of the surface layer content. This is especially evident when surface layer portion is obtained by partial dissolving condition and the bulk content is obtained by total dissolving condition as claimed. 
For the purpose of this examination, the examiner is taking the position that having a higher concentration of RE and Al atom towards the surface of the ferromagnetic particle than the remainder of the ferromagnetic, such as the inside or core, would satisfy the claimed ratio, which is similar of what is disclosed in the instant specification (PGPUB: [0014-0015]: satisfying the ratio of >1 … that is larger amount of the rare earth (or aluminum) is present, compared to that inside), in combination with their respective bulk content).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shirata (US 2016/0141084) in view of Jinbo (JP 2003-059032).
	Regarding claims 1, 3, 6-9, 11, and 14-16, Shirata discloses a ferromagnetic powder, and a magnetic recording medium with the structure and components as claimed using this ferromagnetic powder in a magnetic layer, wherein an activation volume is 800-1600 nm3 [0016], comprises Ce and Al [0099] having a content of 0.5-20 at.% [0101], which corresponds to the claimed rare earth atom bulk content and aluminum atom bulk content, the ferromagnetic powder is a hexagonal strontium ferrite powder [0019] having a RE and Al atom surface layer portion uneven distribution [0111], and the ferromagnetic powder is for magnetic recording (Abstract).  Although Shirata discloses Ce and Al [0099] and being functionally equivalent to each other having a content of 0.5-20 at.% [0101] (bulk content), Shirata does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the compositional proportions taught by Shirata overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 SPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

	Furthermore, although Shirata discloses that the ferromagnetic powder is a hexagonal strontium ferrite powder [0019] having a RE and Al atom surface layer portion uneven distribution [0111] as set forth above, Shirata fails to define that the RE and Al atom surface portion uneven distribution is defined as ratio of (RE or Al atom) surface layer portion content/ (RE or Al) atom bulk content is greater than 1.0 (or the (RE or Al atom) surface layer portion content to contribute the calculation of the claimed ratio).  As best understood under 112, it is the examiner’s contention that since Shirata explicitly disclose that both the rare earth atoms and aluminum atoms are contained in the shell, thereby having a larger amount of the (RE or Al) atoms being present compared to that inside, which is similar to that of the instant specification (PGPUB: [0014-0015]), in combination with their respective bulk content as set forth above, Shirata would have the uneven distribution defined by the ratio as claimed.  This is because Shirata’s RE atom and Al atom surface layer portion content must be higher than that of the RE and Al atom bulk content, thereby having a ratio greater than 1.  This is especially true since obtaining the values of RE (or Al) atom surface layer portion is different compared to obtaining the values of the bulk content of Re (or Al) (partial dissolving condition for obtaining surface layer portion vs. total dissolving condition for obtaining bulk content).

	Shirata fails to disclose that the ferromagnetic powder is a plate-shaped with an average plate ratio of 2-5.0.
	Jinbo discloses a hexagonal strontium ferrite powder comprising RE atom and aluminum atom surface layer [0008], having a plate-like shape with a ratio of 2-5 [0014-0016].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirata’s ferromagnetic powder to be plate-like with a ratio of 2-5, since Jinbo discloses that this produce an enhance dispersion quality of the particle [0014].


 	Regarding claims 4 and 12, Shirata discloses that it is known in the art that magnetic anisotropy contributes to the coercive force magnetic property which in turn affects high density characteristics [0007].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal anisotropy constant of the magnetic particles taught by Shirata in order to achieve a desired high density characteristics.  It has been held that discovering an optimal value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claims 5 and 13, Shirata fails to disclose a mass magnetization as presently claimed.
	Jinbo discloses a plate-like hexagonal ferrite particle with a magnetization of 45-75 Am2/kg [0017].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirata’s to have a magnetization of 45-75 Am2/kgm since Jinbo discloses that this will achieve a high density [0017].
In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would therefore have been obvious to one of ordinary skill in the art at the time before the effective fling date of the claimed invention to modify the RE or Al surface layer portion uneven distribution ratio of greater than 1.5, since the ratio is a known results effective variable in the magnetic media art.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shirata (US 2016/0141084) in view of Ejiri (US 2003/0064250) in view of Jinbo (JP 2003-059032).
	Regarding claims 1, 3, 6-9, 11, and 14-16, Shirata discloses a ferromagnetic powder, and a magnetic recording medium with the structure and components as claimed using this ferromagnetic powder in a magnetic layer, wherein an activation volume is 800-1600 nm3 [0016], comprises Ce and Al [0099] having a content of 0.5-20 at.% [0101], which corresponds to the claimed rare earth atom bulk content and aluminum atom bulk content, the ferromagnetic 
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the compositional proportions taught by Shirata overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 SPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

	Furthermore, although Shirata discloses that the ferromagnetic powder is a hexagonal strontium ferrite powder [0019] having a RE and Al atom at the surface of the ferromagnetic powder [0111] as set forth above, Shirata fails to define that the RE and Al atom surface portion uneven distribution is defined as ratio of (RE or Al atom) surface layer portion content/ (RE or Al) atom bulk content is greater than 1.0 (or the (RE or Al atom) surface layer portion content to contribute the calculation of the claimed ratio).  In other words, Shirata fails to explicitly disclose 
	Ejiri discloses a Sr hexagonal ferrite ferromagnetic powder, which also comprises an oxide layer at the surface of the powder (spinel: MgAl2O4), comprises of impurities of RE and Al [0027].	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirata’s Sr hexagaonal ferrite ferromagnetic powder to additionally incorporate impurities of RE and Al directly below an oxide layer, since Shirata discloses that this is known material used for a ferromagnetic powder in order to obtain a medium with good electromagnetic characteristics [0007].  Thereby, given that Shirata in view of Ejiri discloses a high concentration of RE and Al atom at the surface in combination of impurities of RE and Al within the ferromagnetic powder, Shirata in view of Ejiri would intrinsically disclosed the claimed uneven distribution ratio of >1.
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
Furthermore, the claim recites that the RE or Al atom surface layer portion is achieved by  “partial dissolving condition” method and the RE or Al bulk content is achieved by “total dissolving condition” method, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of 
	Shirata fails to disclose that the ferromagnetic powder is a plate-shaped with an average plate ratio of 2-5.0.
	Jinbo discloses a hexagonal strontium ferrite powder comprising RE atom and aluminum atom surface layer [0008], having a plate-like shape with a ratio of 2-5 [0014-0016].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirata’s ferromagnetic powder to be plate-like with a ratio of 2-5, since Jinbo discloses that this produce an enhance dispersion quality of the particle [0014].

	Regarding claims 2 and 9, Shirata discloses rare earth atom, specifically Ce, however, fails to disclose the rare earth atom as claimed.  Jinbo shows that Nd, Sm, Y, and Dy are an equivalent structure known in the art. Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute Ce for Nd, Sm, Y, or Dy in the invention of Shirata  
 	Regarding claims 4 and 12, Shirata discloses that it is known in the art that magnetic anisotropy contributes to the coercive force magnetic property which in turn affects high density characteristics [0007].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal anisotropy constant of the magnetic particles taught by Shirata in order to achieve a desired high density characteristics.  It has been held that discovering an optimal value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claims 5 and 13, Shirata fails to disclose a mass magnetization as presently claimed.
	Jinbo discloses a plate-like hexagonal ferrite particle with a magnetization of 45-75 Am2/kg [0017].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirata’s to have a magnetization of 45-75 Am2/kgm since Jinbo discloses that this will achieve a high density [0017].
Regarding claims 17 and 18, Shirata in view of Ejiri discloses the uneven distribution ratio for RE and AL is greater than 1.0 as set forth above, however, fails to disclose a ratio of greater than 1.5 as present claimed.  However, the examiner deems that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as the content of the In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art at the time before the effective fling date of the claimed invention to modify the RE or Al surface layer portion uneven distribution ratio of greater than 1.5, since the ratio is a known results effective variable in the magnetic media art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant has amended the claims to define what is meant by RE (and Al) atom surface layer portion uneven distribution.  

    PNG
    media_image1.png
    177
    648
    media_image1.png
    Greyscale
Applicant further states that this goes true for Al atoms.  Thus, applicant argues that the amended claims stated that both RE atoms and Al atoms must be contained in the surface layer portion as well as in portion other than the surface layer portion.  In other words, RE atoms and Al must be present throughout the ferromagnetic powder.  Given that Shirata discloses that the RE atoms and Al atoms are only present in the shell, Shirata fails to disclose the claimed ratio of greater than 1.0.  This is essentially because the prior art of record discloses that the surface portion content of the RE atom (or Al atom) would be equal to the bulk content of the RE atom (or Al atom), thereby the ratio is exactly 1.0.  The examiner respectfully disagrees.  As set forth above in the 112, it appears that applicant’s arguments does not represents the claimed uneven distribution ratios for RE and Al.  In other words, the ratio does not define as having a high concentration of RE and Al at the surface of the particle than the inside/core of the ferromagnetic particle as well as also having RE and Al being present throughout the ferromagnetic particle.  The examiner contends that having a relationship of a high concentration of RE and Al than the rest of the particle would satisfy the claimed uneven distribution ratios.  Further, it is unclear to the examiner how Shirata would disclose a ratio of exactly 1, wherein obtaining the rare earth (or aluminum) atom surface layer portion content and the rare earth (or aluminum) atom bulk content is completely different.  This means that subjecting Shirata’s ferromagnetic particle with 
	Applicant argues the criticality of the claimed ratio.  This has been found unpersuasive. Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D'Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
In addition, it is noted that "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner's position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/            Examiner, Art Unit 1785      

/Holly Rickman/            Primary Examiner, Art Unit 1785